Citation Nr: 1737719	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for a seizures disorder.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI), other than headaches or seizures.

4. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

5. Entitlement to service connection for dental trauma.

6. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1983.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008, March 2010, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in February 2013, at which time the Board remanded the matter for VA medical records and medical opinions.   Outstanding records and adequate medical opinions were obtained regarding the issues of service connection for headaches, seizures, and other TBI residuals.  Thus, no further action is required for these issues.   Stegall v. West, 11 Vet. App. 268 (1998).  A remand is necessary for an adequate medical opinion regarding the issue of service connection for a psychiatric disorder.  See id.

In January 2017, the Veteran's attorney stated the Veteran would like to be scheduled for a video hearing in response to the December 19 and 21, 2016 Supplemental Statements of the Case, which addressed the issues of hearing loss and dental trauma.  The issues of service connection for dental trauma and bilateral hearing loss are being remanded for hearings.  To the extent the Veteran's attorney is requesting a second hearing  for the other issues on appeal, the request is denied.   As noted above, the Veteran has already had a Board hearing on the remaining issues.  Other than situations in which hearings have already been conducted before more than one Veterans Law Judge, which is not applicable here, there is nothing in the statutory framework or regulatory provisions relating to personal hearings that requires more than one hearing before the Board in connection with a claim.  Although a claimant can request an additional Board  hearing following an appeal to the United States Court of Appeals for Veterans Claims, that is not the situation here.  Therefore, the Veteran is not entitled to a second Board hearing as a matter of right.  The Board will treat the request as a motion for an additional hearing.  38 C.F.R. § 20.1304(b)(1). 

A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  38 C.F.R. §§ 20.703 and 20.1304 (b)(1).  The attorney indicated that the purpose of the hearing is to permit the Veteran to provide additional evidence in the form of testimony.  However, the record reflects that he already provided testimony on the issues other than hearing loss and the dental claim and has had ample opportunity to submit evidence and argument subsequent to that hearing.  The desire to provide additional testimony alone does not constitute good cause for a second Board hearing.  A full transcript from the hearing is of record, and the same Veterans Law Judge remains available to decide his appeal.  Because the Veteran has not provided good cause supporting his request for a second Board hearing on this matter, the motion is denied.  

The issues of entitlement to service connection for a psychiatric disorder, TBI residuals other than seizures and headaches, dental trauma, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the current headache disorder is related to his in-service injury. 

2. The Veteran's seizure disorder did not begin in service and is not related to his in-service injury. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a headache disorder have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, the Veteran's attorney waived initial consideration of all evidence received after the most recent Supplemental Statement of the Case in July 2017.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue.

The pertinent regulations were provided to the Veteran in the Statement/Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Headache Disorder

The Veteran contends that he has a headache disorder that is related to an in-service injury.  Current VA medical records confirm that he has a headache disorder diagnosis.  Moreover, the Veteran's service treatment records document that he was hit in the jaw while playing football in service and experienced trauma to two teeth.  Thus, the issue at hand is whether the in-service injury caused the Veteran's current headache disorder.

Service records after the in-service injury show sick call complaints of headaches, but the Veteran's separation examination and report of medical history was negative for headache complaints.  Moreover, post-service medical records show that the Veteran complained of headaches after suffering a head injury in 1984 or 1985.  There are several VA medical records, however, that relate his headaches to his in-service injury.  In January 2009, the Veteran attended a psychiatric visit and the treating social worker noted that the Veteran was "positive for a dental trauma and secondary seizure activity with headaches post military.  I have verified this per his military records."  In April 2009, a VA staff physician noted that there was strong evidence in the claims file for a head injury in 1978 and probable subsequent headaches and seizures.  Importantly, in a May 2016 medical opinion, a VA physician opined that "if records support head injury in the military, it's at least as likely as not that the current headaches were caused by the head trauma while in the military" because "post-traumatic headaches of the migraine type are a well known occurrence."

In consideration of the lay and medical evidence, the Board finds that the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Veteran, finds that his headache disorder is related to his in-service injury.  Accordingly, service connection for a headache disorder is granted.

Service Connection for a Seizure Disorder

The Veteran contends that he has a seizure disorder that is related to an in-service injury.  Specifically, at the Board hearing, the Veteran testified that his seizure symptoms began in service and he was treated for headaches and dizziness in service.  He also stated that his first true seizure occurred in 1986 but he was not diagnosed with a seizure disorder until 1995.  

Current VA medical records confirm that he has a seizure disorder diagnosis.  Moreover, the Veteran's service treatment records document that he was hit in the jaw while playing football in 1978 and experienced trauma to two teeth.  Thus, the issue at hand is whether the in-service injury caused the Veteran's current seizure disorder.

After consideration of the medical and lay evidence, the Board finds that the Veteran's seizure disorder did not begin in service and is otherwise not related to his in-service injury.  Instead, the records show that his seizures began after service and the etiology is more likely the Veteran's history of alcohol abuse or post-service head injuries.  In making this determination, the Board relied heavily on his service treatment records, SSA disability records, private and VA treatment records, and VA medical opinions. 

While service dental records confirm that the Veteran experienced an injury to the jaw, there are no service records that show that he experienced loss of consciousness or seizure-like symptoms at that time or thereafter.  Importantly, at separation from service, the Veteran reported that he was in "good health" and his separation examination was normal except for an abnormal specific gravity and dental caries. 

The majority of the evidence instead shows that the Veteran's seizures manifested after post-service head injuries.  Hospital records from July 1985 show that the Veteran fell off a garbage truck and suffered a laceration to his face, among other injuries.  His skull and mandible were examined but determined to be normal.  The Board notes that the year the accident occurred is incorrectly referenced as 1984 throughout the record.  

In approximately August 1994, the Veteran applied for SSA disability based on epilepsy, among other impairments.  Private medical records associated with his claim show that he reported to the emergency room in June 1994 in a postictal state and claimed a history of seizures.   In December 1994, the Veteran underwent a medical examination for his disability claim and he reported having seizures since 1991.  He was diagnosed with a seizure disorder, grand mal, by history and the examiner noted that his alcohol abuse, which was current at that time, was a potential etiologic factor for the seizures.  

He underwent another disability medical evaluation in October 1996 and reported that "he was in relatively good health until 1984, at which time he fell off the back of a garbage truck and sustained a head injury."  The Veteran reported that he began manifesting seizure symptoms approximately two months later.  He was diagnosed with a secondary generalized tonic/clonic seizure disorder.  

The Board also relied on the negative nexus opinions issued by VA examiners in November 2015 and March 2016.  The VA staff psychologist who conducted the Veteran's mental health examination reviewed the service and post-service treatment records and opined that the seizure disorder is more likely related to the more proximal and more significant head injury that occurred in 1984.  The VA staff physician who performed the Veteran's November 2015 TBI and seizures examination initially related his seizures to his in-service injury based on the Veteran's report of having a tonic seizure in service.  After reviewing the service and post-service evidence, however, the examiner changed her opinion and concluded that the Veteran's seizures did not begin in service.  

The Board considered the Veteran's argument that his seizure disorder is related to his service, but did not accord it any probative value as the Veteran is a lay person and is not competent to render such an opinion.  To the extent that he argues he experienced seizure symptoms in service, the Board finds that these assertions are not credible due to the contradicting nature of his recollections throughout the record.  He reported to multiple medical professionals - and to SSA - that he experienced his first seizure long after service (variously dating onset to the 1980s after his head injury or the 1990s).  It was only with the filing of this claim for VA compensation that he began to assert he had a seizure during service.  The Board thus finds that the Veteran's statements that his seizures began in service are not persuasive evidence.  

The Board also considered the medical evidence that support the Veteran's claim, including several VA medical records that link his seizures to his in-service head trauma.  In January 2009, the Veteran attended a psychiatric visit and the treating social worker noted that the Veteran was "positive for a dental trauma and secondary seizure activity with headaches post military.  I have verified this per his military records."   In April 2009, a VA staff physician noted that there was strong evidence in the claims file for a head injury in 1978 and probable subsequent headaches and seizures.  However, the Board did not rely on these medical opinions because they do not consider the Veteran's intervening post-service head injuries and alcohol abuse.  Moreover, they were based on the Veteran's reports, which the Board has determined lack credibility for the reasons given above.  

The Board therefore finds that the weight of the evidence is against service connection for a seizure disorder.  Because the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the headache disorder is granted.

Service connection for the seizures disorder is denied.


REMAND

The Veteran was afforded an inadequate medical opinion regarding his claim for service connection for a psychiatric disorder.  Specifically, the examiner concluded that the Veteran does not have a current mental health diagnosis and his occasional mild mood disturbances were primarily related to memories of his childhood traumas and inability to make a career out of the military.  The record shows, however, that the Veteran was diagnosed with depressive disorder and alcohol dependence in remission in June 2006 by a private clinical psychologist and in October 2009 by a VA psychiatrist.  A remand is therefore necessary to assist in determining whether the Veteran's psychiatric disorder began in service or is otherwise related to service or his service-connected disabilities. 
 
In his substantive appeals for service connection for dental trauma and bilateral hearing loss, the Veteran requested to be scheduled for a travel board hearing or, if there were no available travel board hearings in the next 12 months, a videoconference hearing.  He has been afforded neither and a remand is necessary to schedule the Veteran for a hearing.  

In the November 2015 TBI examination, the examiner indicated that the Veteran's hearing loss may be related to the in-service head injury.  Accordingly, the claim for TBI residuals other than seizures and headaches is inextricably-intertwined with the claim for bilateral hearing loss and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a VA psychiatrist or psychologist for a medical opinion regarding the etiology of his depression diagnosis.  After a review of the claims file, including specific pieces of evidence listed below, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder began in service or is otherwise related to service, including the in-service head injury? 

Please address the Veteran's behavioral issues in service, which ultimately led to his discharge, and the June 2006 psychological report associated with the Veteran's SSA disability claim, which documents that the Veteran has been experiencing depressive symptoms since at least 1983. 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder was caused by or aggravated by the Veteran's service-connected disorders, including his service-connected headache disability?  Please address causation and aggravation separately. 

2. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate amount of time for response.  Then, return the matter to the Board.

3. Concurrently, schedule the Veteran for a Travel Board hearing regarding the issues of service connection for dental trauma and bilateral hearing loss before a Veterans Law Judge at the earliest opportunity.  If a Travel Board hearing is not available in the next 12 months, schedule the Veteran for a videoconference hearing.  Provide appropriate notice to the Veteran as necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


